DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/26/21 & 8/4/21 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 11/13/19.  These drawings are objected to.
Figures 1-8 is/are objected to because the reference characters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined with the weight of all lines and letters being heavy enough to permit adequate reproduction as required by 37 C.F.R. 1.84 (l).
Figures 1-8 is/are titled improperly because the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
The drawings are objected to because Figures 1-8 contain frames. See 37 CFR 1.84 (g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 and 5-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. D925123. This is a statutory double patenting rejection.
The picture claims of D925123 disclose a hair clip (see invention title) comprising: a first paddle extending from a first tab, the first paddle having at least a central portion with a width greater than a width of the first tab; a second paddle extending from a second tab, the second paddle having at least a central portion with a width greater than a width of the second tab, the second tab and first tab being connected through a spring biased hinge (see Figs 1-2 & 7). The spring is a biasing element disposed between the first tab and the second tab, the biasing element allowing the clip to open and close by applying force to the first tab and the second tab to move the first paddle and the second paddle apart (because this is how these clips are known to function/operate. The first tab is formed by a first member that forms a first body that extends from the first tab and the first paddle is connected to the first body (see Figs 1-7); the second tab is formed by a second member that forms a second body that extends from the second tab and the second paddle is connected to the second body (see Figs 1-7). The first and second paddles taper in shape away from the first and second tabs, respectively. The first tab includes a first pair of spaced sidewalls (see Figs 1-2 & 5-7) that extend toward the second tab and the second tab includes a second pair of spaced walls that extend toward the first tab (see Figs 1-2 & 5-7) and a hinge pin extends through the first pair of spaced walls and the second pair of spaced walls (see Fig 7) thereby forming a pivot (see Fig 7). The first tab is at an angle less than 180 degrees relative to the first paddle (see Fig 5-6) and the second tab is at an angle of 180 degrees relative to the second paddle (see Figs 5-6). The first paddle and second paddle are the same symmetrical shape and the first paddle has a flat interior surface that faces a flat interior surface of the second paddle (see Figs 2-7). 	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blobel (US 855874).
Claim 1: Blobel discloses a clip (see Figs 1-2) that can be used to hold hair if desired, comprising: a first paddle (b) extending from a first tab (upper d, Fig 1), the first paddle having at least a portion with a width greater than a width of the tab (see Fig 2); a second paddle (a) extending from a second tab (lower d, Fig 1), the second paddle having at least a portion with a width that is greater than a width of the second tab (see Fig 2), the second tab and first tab being connected through a hinge (f) that includes a biasing element (c) disposed between the first and second tabs, the biasing element applying a biasing force to the first and second paddles so that in a rest position the first and second paddles are in a closed position (see Fig 1) and in a user position a force is applied to the first tab and the second tab so that the first tab and second tab move closer to each other, which moves the first and second paddles apart from one another further than in the rest position (see annotations). 

    PNG
    media_image1.png
    411
    551
    media_image1.png
    Greyscale

Claim 2: the first tab is formed by/as a first member (see annotations) and this first member includes a first body extending from the first tab and the first paddle is connected to the first body (see annotations). 
Claim 3: the second tab is formed by/as a second member (see annotations) and this second member includes a second body (see annotations) that extends from the second tab and the second paddle is connected to the second body (see annotations). 
Claim 5: the first and second paddles tab in shape away from the first and second tabs (see Fig 2). 
Claim 8: the first tab is at a 0 degree angle relative to the first paddle (see Fig 1), which is less than 180 degrees. 
Claim 9: the second tab is at a 180 degree angle relative to the second paddle (see Fig 1). 
Claim 10: the first paddle and second paddle each have a proximal portion (near f) that are the same shape (see Fig 2). 
Claim 11: the first paddle has a first exterior surface opposite a first interior surface, wherein the first paddle forms a proximal edge (near f) opposite a first distal edge (e, Fig 2) and two first side edges opposite one another between the first exterior surface and the first interior surface; the two first side edges each extend between the first proximal edge and the first distal edge (see Fig 2) and the first interior surface is flat (see Fig 1). 
Claim 12: the second paddle has a second exterior surface opposite a second interior surface, wherein the second paddle forms a proximal edge (near f) opposite a second distal edge (e, Fig 2) and two second side edges opposite one another between the second exterior surface and the second interior surface; the two second side edges each extend between the second proximal edge and the second distal edge (see Fig 2) and second first interior surface is flat and faces the first interior surface (see Fig 1). 
Claim(s) 1-3, 6-8, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scotti (US 3105501).
Claim 1: Scotti discloses a hair clip (see Figs 1-3) comprising: a first paddle (7+9) extending from a first tab (4), the first paddle having a width greater than a width of the first tab (see Figs 1 & 3); a second paddle (7+8) extending from a second tab (3), the second paddle having a width greater than a width of the second tab (see Figs 1 & 3) and the first tab and second tab are connected through a hinge (5, see Fig 1) and the hinge includes a biasing element (6) in the form of a torsion spring disposed between the first tab and the second tab (see Fig 1) so that in a rest position (see Fig 1) the first and second paddles are in a closed position (see Fig 1) and in a use position, force is applied to the first tab and the second tab (see Fig 2), which  moves the first tab and the second tab closer to one another (see Fig 2) and the first paddle and second paddle are moved further apart from one another than in the rest position (see Fig 2). 
Claim 2: the first tab (4) is formed by a first member that forms a first body (2) that extends from the first tab and wherein the first paddle (7+9) is connected to the first body (see Fig 2).
Claim 3: the second tab (3) is formed by a second member that forms a second body (1) that extends from the second tab and wherein the second paddle (7+8) is connected to the second body (see Fig 2). 
Claims 6-7: the first tab includes a first pair of spaced walls (see Fig 1) that extend towards the second tab (see Fig 1) and the second tab has a second pair of spaced walls that extend toward the first tab (see Fig 1). The hinge pin (5) passes through each of the first pair of spaced walls and the second pair of spaced walls so that the first paddle and the second paddle can pivot toward and away from one another (see Figs 1-2). 
Claim 8: the first tab is at an angle less than 180 degrees relative to the first paddle (see Fig 1). 
Claim 10: the first paddle and the second paddle are the same shape (see Figs 1-2). 
Claims 11-12: the first paddle has a first exterior surface (top of 7, Fig 1) opposite a first interior surface (bottom of 9, Fig 2), the first paddle forms a proximal edge (where 7 joins 2 near 4) opposite a first distal edge (free end of 7) and two curved first side edges opposite one another between the first exterior surface and the first interior surface and wherein the two first side edges extend between the first proximal edge and the first distal edge and the first interior surface is flat (see Figs 1-2). The second paddle has a second exterior surface (bottom of 7, Fig 2) opposite a second interior surface (top of 8, Fig 2), wherein the second paddle forms a second proximal edge (where 7 joins 1 near 3) opposite a second distal edge (free end of 7) and two curved side edges opposite one another between the second exterior surface and the second interior surface (see Figs 1-3). The two second curved side edges each extend between the second proximal edge and the second distal edge and the second interior surface is flat (see Figs 1-2) and faces the first interior surface (see Figs 1-2). 
Claim 13: the first and second paddles are symmetrical (see Figs 1-3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotti (US 3105501) in view of D’Alberto (US 2459926).
Claim 4: Scotti discloses the invention of claim 3 and further discloses the first paddle and the second paddle both including a silica material (8 & 9; Col 1, 60-70) and indicates that the rest of the clip is made of a different material (note shading in Figs 1-2). Scotti discloses the invention essentially as claimed except for disclosing what material is that makes up the clip and this material being more rigid than the silica gel material. 
D’Alberto, however, discloses a similar two piece hinged hair clip (see Figs 1-3), and discloses that these types of clips are made of molded plastic (Col 2, 30-50), which is known to be less flexible than silica gel. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the hair clip of Scotti by providing the non-silica gel portions of molded plastic, which is known to be less flexible than silica gel in view of D’Alberto since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill and D’Alberto discloses molded plastic to be a known material used in manufacturing this type of hair clip. See MPEP 2144.07. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772